Citation Nr: 9932057	
Decision Date: 11/12/99    Archive Date: 11/19/99

DOCKET NO.  98-08 945	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York



THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).  



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

M. Cooper, Associate Counsel



INTRODUCTION

The veteran served on active duty from October 1968 to June 
1970 and from September 1971 to June 1973.  This matter comes 
before the Board of Veterans' Appeals (Board) on appeal from 
an October 1997 RO decision which denied service connection 
for PTSD.  

The main body of the present Board decision addresses the 
threshold question of whether the veteran's claim is well 
grounded; the remand at the end of the decision concerns 
further action required by the RO on the merits of the claim.  


FINDING OF FACT

The veteran has submitted competent evidence to show a 
plausible claim for service connection for PTSD.  


CONCLUSION OF LAW

The veteran has submitted evidence of a well-grounded claim 
for service connection for PTSD.  38 U.S.C.A. § 5107(a) (West 
1991).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The threshold question in the veteran's claim for service 
connection for PTSD is whether he has submitted evidence to 
demonstrate that the claim is well grounded, meaning 
plausible.  If he has not met this threshold burden, there is 
no VA duty to assist him in developing the claim.  
38 U.S.C.A. § 5107(a); Murphy v. Derwinski, 1 Vet. App. 78 
(1990).  

Evidence currently on file shows that the veteran served on 
active duty in the Army from October 1968 to June 1970 and 
from September 1971 to June 1973.  He had service in Vietnam 
from April 1969 to June 1970.  Service personnel records show 
that he was assigned to a combat engineer company.  He was 
awarded various service decorations, but no medals evincing 
combat.  In statements in support of his claim and during VA 
examinations, the veteran reported exposure to traumatic 
combat experiences.  In September 1997, the U.S. Armed 
Services Center for Research of Unit Records provided 
information on a claimed service stressor.  PTSD has been 
diagnosed in some post-service VA medical records, but some 
of the medical records indicate no PTSD.  

The Board finds that the veteran's claim for service 
connection for PTSD is well grounded, meaning plausible, as 
there is some medical evidence of a current disability, lay 
evidence (which is presumed credible for the purpose of 
determining whether the claim is well grounded) of an in-
service stressor, and medical evidence of a nexus between the 
claimed in-service stressor and PTSD.  Falk v. West, 
 Vet. App. 402 (1999); Gaines v. West, 11 Vet. App. 353 
(1998); Cohen v. Brown, 10 Vet. App. 128 (1997).  

Thus, the Board allows the appeal to the extent that it finds 
that the claim is well grounded.  This does not mean that 
service connection is granted; rather, the merits of the 
claim are subject to further review, after the remand action 
discussed below.  


ORDER

The claim for service connection for PTSD is well grounded; 
the appeal is granted only to this extent.  





REMAND

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a) [i.e., under the criteria of DSM-IV]; a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred.  If the evidence 
established that the veteran engaged in combat with the enemy 
and the claimed stressor is related to that combat, in the 
absence of clear and convincing evidence to the contrary, and 
provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  38 C.F.R. 
§ 3.304(f) (1999) (as revised June 18, 1999, effective from 
March 7, 1997).  

In a December 1995 VA outpatient treatment record, it was 
noted that the veteran related symptoms consistent with PTSD.  
Another VA outpatient treatment record from December 1995 
reveals a diagnostic assessment of PTSD, rule out 
intermittent explosive disorder.  Several VA outpatient 
treatment records from January 1996 to July 1996 show that 
the veteran was treated at a VA PTSD clinic.  On VA 
compensation examination in January 1997, he related several 
traumatic experiences during his service in Vietnam.  The 
Axis I diagnosis was deferred; however, PTSD by history and 
PTSD in remission were noted.  In March-April 1997, the 
veteran was admitted to a VA hospital, and diagnoses included 
both PTSD and substance abuse.  A March 1998 VA social and 
industrial survey noted that the veteran reported various 
symptoms as a result of traumatic events that he witnessed 
during his service in Vietnam.  On VA examination in June 
1998, the diagnoses were cocaine and alcohol dependence, 
sustained full remission.  The examiner suggested that the 
veteran did not have symptoms consistent with PTSD.  

The Board finds that the veteran should be afforded a 
comprehensive examination by a board of psychiatrists to 
reconcile the conflicting diagnoses of record, and to 
establish whether he has a diagnosis of PTSD under the 
criteria of DSM-IV.  38 C.F.R. § 3.304(f) (1999); Cohen v. 
Brown, 10 Vet. App. 128 (1997).  Any recent treatment records 
should also be obtained. Murincsak v. Derwinski, 2 
Vet.App. 363 (1992).  

In view of the foregoing, the case is REMANDED to the RO for 
the following development:

1.  The RO should have the veteran 
identify (names, addresses, dates) all 
sources of VA or non-VA treatment or 
examination for any psychiatric disorder 
from 1998 to the present.  The RO should 
then contact the sources and obtain 
copies of the related medical records, 
which are not already on file, following 
the procedures of 38 C.F.R. § 3.159.  

2.  Following completion of the above 
development, the veteran should be 
afforded a psychiatric evaluation by a 
board of at least two psychiatrists to 
determine the existence and etiology of 
PTSD.  The claims folder must be provided 
to and reviewed by the examiners.  PTSD 
should be diagnosed or ruled out in 
accordance with the standards of DSM-IV.  
If PTSD is diagnosed, the doctors should 
clearly identify the claimed events which 
are considered stressors supporting the 
diagnosis, and should fully explain why 
the stressors are considered sufficient 
under the standards of DSM-IV.  

3.  Thereafter, the RO should review the 
claim for service connection for PTSD.  
If the claim remains denied, then a 
supplemental statement of the case should 




be issued to the veteran and his 
representative, and they should be given 
an opportunity to respond.  Then, the 
case should be returned to the Board for 
further appellate review.




		
	L.W. TOBIN
	Member, Board of Veterans' Appeals




 

